Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Anne Christy Reg. No. 78,155 on 1/11/2021.

Title amended to “RECORDING AND RECREATING INTERFACE NAVIGATION PROCESSES BASED ON A WHITELIST GENERATED BY A MACHINE-LEARNED MODEL”.

The following claims have been amended as:
1. (Currently amended) A method comprising: 
receiving, by a computer system, information describing a plurality of interactions between a user and one or more user interface (UI) elements from a manual interface navigation process performed by the user, the manual interface navigation process comprising navigation amongst a plurality of UI states of a host system, the navigation 
filtering the plurality of interactions to remove irrelevant interactions from the manual interface navigation process based on a whitelist, wherein the whitelist is generated by a machine-learned model trained on information about previously generated interface navigation recordings;
determining, by the computer system, one or more steps of an interface navigation recording based on the filtered plurality of interactions, each of the one or more steps being executable by the computer system to recreate at least one interaction from the plurality of interactions with a UI state of the plurality of UI states of the host system; 
storing the interface navigation recording at the computer system; 
performing, by the computer system, an automatic interface navigation process by executing the one or more steps of the interface navigation recording, the automatic interface navigation process recreating the navigation amongst the plurality of UI states of the host system of the manual interface navigation process;  
identifying, by the computer system, a final UI state of the manual interface navigation process and a prior UI state of the manual interface navigation process from the plurality of UI states of the manual interface navigation process; 
automatically selecting, by the computer system, a set of verifiers by comparing UI elements that are present in the final UI state of the manual interface navigation process to UI elements that are present in the prior UI state of the manual interface navigation process; and 


2. (Cancelled) 

3. (Cancelled) 

11. (Currently amended) A non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to: 
receive, by a computer system, information describing a plurality of interactions between a user and one or more user interface (UI) elements from a manual interface navigation process performed by the user, the manual interface navigation process comprising navigation amongst a plurality of UI states of a host system, the navigation starting at an initial UI state of the plurality of UI states and ending at a final UI state of the plurality of UI states;
filter the plurality of interactions to remove irrelevant interactions from the manual interface navigation process based on a whitelist, wherein the whitelist is generated by a machine-learned model trained on information about previously generated interface navigation recordings; 
determine, by the computer system, one or more steps of an interface navigation recording based on the filtered plurality of interactions, each of the one or more steps 
store the interface navigation recording at the computer system; 
perform, by the computer system, an automatic interface navigation process by executing the one or more steps of the interface navigation recording, the automatic interface navigation process recreating the navigation amongst the plurality of UI states of the host system of the manual interface navigation process; 
identify, by the computer system, a final UI state of the manual interface navigation process and a prior UI state of the manual interface navigation process from the plurality of UI states of the manual interface navigation process; 
automatically select, by the computer system, a set of verifiers by comparing UI elements that are present in the final UI state of the manual interface navigation process to UI elements that are present in the prior UI state of the manual interface navigation process; and 
automatically verify, by the computer system, based on a final UI state of the automatic interface navigation process and the one or more determined verifiers, whether the automatic interface navigation process successfully completed.  

12. (Cancelled)

13. (Cancelled)


The following is an examiner’s statement of reasons for allowance:

when taken in the context of the claims as a whole.
At best prior art of record found, specifically, Klementiev (US 2005/0278728 A1) discloses a technique for converting UI input into playback code by identifying and recording the targets of input devices such as mice and tracking keystrokes.  The process of recording UI input continues until a user selectively terminates the recording process or until a designated UI element has been accessed and/or a number of UI elements reached (FIG. 8 and [0114-0115]).  For example, in a Microsoft Windows environment, when a user clicks on the “Start” button and launches the program Notepad, a host of input data is collected wherein the recording tool has a “Record” button that allows users to start recording UI activity and a “Stop” button to terminate the recording process ([0141-0142]), the tool aggregates the recorded data into meaningful, readable output and converts the aggregated data into playback code wherein aggregating the data includes aggregating data into playback primitives.  Additionally, implementing the UI recording and playback tool (FIG. 8 step 850, FIG. 11 step 1120 “Convert the data into code” [0140], [0142], [0150]), the tool records and aggregates input data generating code based on the aggregated data and replicates the UI activity by playing back the code, driving UI-based applications with the process of generating the playback code involving converting recorded primitives into computer language instructions (FIG. 11 step 1130, [0140], [0143]).  The generated playback code maybe viewed, saved, edited, modified, added to, deleted from, compiled, or otherwise used 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 11 as a whole.
Thus, independent claims 1 and 11 are allowed over the prior arts of record.  Claims 4-6, 10, 14-16 and 20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 3/10/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/KC/Examiner, Art Unit 2143       

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143